DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Groups I, claims 1-4, drawn to a needless injector comprising: an encapsulating portion, a pressurizing portion, a flow path, an ejection port, ejection pressure, first and second timing, first and second peak pressures, and on-completion reached depth.
Groups II, claims 5-7, drawn to an adjustment method of adjusting an on-completion reached depth with a needless injector comprising: an ejection port, an ejection pressure, first and second adjustment references, first and second peak pressures, and first and second timings.
Groups III, claims 8-10, drawn to a non-transitory computer-readable recording medium storing an ejection parameter calculation program for a needless injector comprising: a processing device, first and second peak pressures, first and second adjustment references, first and second timings, and on-completion reached depth.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even through the inventions of these groups require the technical features of an ejection port, first and second peak pressures, first and second timings, and on-completion reached depth, these technical features are not special technical feature as it does not make a contribution over the prior art in view of Oda (US 2015/0057607). Oda discloses pressurize the substance having an ejection pressure defined as a pressure of the substance ejected through the ejection port (the piston (6) is fully capable of pressurizing the injection solution (ML) having a pressure defined as the pressure of the injection solution (ML) ejected through the nozzle (4) having a first peak, a waiting pressure, and a second peak pressure) (parag. [0030]), the ejection pressure being raised to a first peak pressure (first peak pressure) after pressurizing is started, being lowered to a pressure lower (waiting pressure) than the first peak pressure afterward, and then being raised to a second peak pressure (second peak pressure) again (parag. [0030]), and an on-completion reached depth that is an on-completion reached depth of the substance in the target region when the pressurizing portion completes pressurizing is adjustable (parag. [0073], lines 6-9) (expression 1; parag. [0078]) (parags. [0080]- [0081]). Oda also discloses a first timing at the first peak pressure and a second timing at a second peak pressure as seen in Fig.4.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Heungsoo Choi on 03/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 and 06/02/2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US 2015/0057607).
Regarding Claim 1, Oda discloses a needleless injector (syringe (1); Fig.1) that injects a substance to be injected to a target region without using an injection needle, the needleless injector comprising: an encapsulating portion (through-hole (14)) configured to encapsulate the substance (injection solution (ML)) to be injected (An injection solution ML, which is the injection objective substance to be injected from the syringe 1, is enclosed in a space formed in the through-hole 14 between the sealing member 7 and another sealing member 8; parag. [0063], lines 5-9); a pressurizing portion (piston (6) and sealing member (7)) configured to pressurize the substance encapsulated in the encapsulating portion (14) (In the syringe 1 constructed as described above, the combustion product or the predetermined gas is generated in the combustion chamber 9 by means of the ignition charge 22 provided in the initiator 20 and the gas generating agent 30 arranged in the combustion chamber 9 so that the pressure is applied to the injection solution ML enclosed in the through-hole 14 by the aid of the piston 6; parag. [0067], first sentence); and a flow path (flow passage (11) and nozzle (4)) including an ejection port (nozzle (4)) through which the substance pressurized by the pressurizing portion is ejected to the target region (Thus, a flow passage 11 is formed at a portion of the holder 5 brought in contact with the side of the main syringe body 2 so that the released injection solution ML is guided to the nozzle 4. Accordingly, the released injection solution ML passes through the flow passage 11, and the injection solution ML is allowed to discharge from the nozzle 4 to the injection target; parag. [0065], lines 13-19), wherein: the pressurizing portion (6 and 7) is configured to pressurize the substance having an ejection pressure defined as a pressure of the substance ejected through the ejection port (the piston (6) is fully capable of pressurizing the injection solution (ML) having a pressure defined as the pressure of the injection solution (ML) ejected through the nozzle (4) having a first peak, a waiting pressure, and a second peak pressure) (parag. [0030]), the ejection pressure being raised to a first peak pressure (first peak pressure) after pressurizing is started, being lowered to a pressure lower (waiting pressure) than the first peak pressure afterward, and then being raised to a second peak pressure (second peak pressure) again (parag. [0030]), and an on-completion reached depth that is an on-completion reached depth of the substance in the target region when the pressurizing portion completes pressurizing is adjustable (The quick decrease in the temperature of the combustion product produced from the ignition charge, which is caused at the initial stage of the pressurization in the pressurizing unit, is extremely useful to widen the range of adjustment of the injection depth in the injection target area; parag. [0029], lines 10-15) (parag. [0032]) (In the case of the syringe 1 according to the present invention, the depth, at which the injection solution arrives in the skin structure, can be preferably adjusted by adjusting the pressure applied to the injection solution; parag. [0073], lines 6-9) (expression 1; parag. [0078]) (parags. [0080]- [0081]), the on-completion reached depth being increased along with an increase of the first peak pressure (it is considered that the injection depth is more deepened as the energy of the discharging injection solution in the first pressurizing mode represented by Expression 1 is more increased. In this context, according to Expression 1, the energy P of the discharging injection solution is proportional to the product of the cube of the discharging velocity u of the injection solution and the density of the injection solution. Therefore, the larger the peak pressure P1max is, the larger the energy P of the discharging injection solution is; parag. [0081], lines 11-20) and being increased along with reduction of a length (time difference between peaks) between peaks from a first timing at which the ejection pressure reaches the first peak pressure to a second timing at which the ejection pressure reaches the second peak pressure (The discharging velocity (u) is proportional to the energy of discharging (P) as seen in expression (1) (parag. [0078]), and in general the velocity (v=∆x/∆t) is not proportional of time. The reduction of time will lead to an increase in velocity/speed which will increase on-completion reached depth.) (Therefore, the larger the pressurizing speed (velocity) for the injection objective substance (amount of pressure increase per unit time) in the first pressurizing mode is, the deeper the injection depth brought about by the injection objective substance in the first pressurizing mode is; parag. [0032], lines 3-7).
Regarding Claim 2, Oda discloses the needleless injector according to claim 1, and further discloses wherein the on-completion reached depth of the substance in the target region is further adjustable, the on-completion reached depth being increased along with an increase of the second peak pressure (The purpose of the second pressurizing mode is to diffuse the injection solution to the desired depth of the skin structure. Therefore, it is preferable that the injection solution amount, which is allowed to inject from the syringe 1 in the second pressurizing mode, is larger than the injection solution amount which is allowed to inject in the first pressurizing mode; parag. [0084], lines 9-15).
Regarding Claim 3, Oda discloses the needleless injector according to claim 2, and further discloses wherein the on-completion reached depth is further adjustable by adjusting an additional reached depth (waiting pressure) from a reached depth of the substance at the first timing in the target region to the on-completion reached depth, the additional reached depth being increased along with an increase of the second peak pressure (P2max; Fig.4) and being increased along with reduction of the first peak pressure (P1max) (the second peak pressure is higher than the first peak pressure as seen in Fig.4, and the on completion reached depth can further be adjusted by an increase in the second peak pressure) (The purpose of the second pressurizing mode is to diffuse the injection solution to the desired depth of the skin structure. Therefore, it is preferable that the injection solution amount, which is allowed to inject from the syringe 1 in the second pressurizing mode, is larger than the injection solution amount which is allowed to inject in the first pressurizing mode; parag. [0084], lines 9-15).
Regarding Claim 4, Oda discloses the needleless injector according to claim 1, and further discloses comprising: an igniter (initiator (20)) (electric ignition device) (An example of the initiator 20 will now be explained on the basis of FIG. 2. The initiator 20 is an electric ignition device; parag. [0055], lines 1-3) including an ignition charge (22); and a gas generating agent (30) that is disposed in a combustion chamber (9) into which a combustion product generated by combustion of the ignition charge (22) flows (Accordingly, in the present invention, the relative positional relationship of the initiator 20 with respect to the main syringe body 2 is designed so that the combustion product of the ignition charge 22, which is produced in the initiator 20, flows into the combustion chamber 9; parag. [0056], lines 8-12) and that is configured to be combusted by the combustion product and to generate predetermined gas (In the syringe 1 constructed as described above, the combustion product or the predetermined gas is generated in the combustion chamber 9 by means of the ignition charge 22 provided in the initiator 20 and the gas generating agent 30 arranged in the combustion chamber 9 so that the pressure is applied to the injection solution ML enclosed in the through-hole 14 by the aid of the piston 6; parag. [0067], first sentence), wherein: the ignition charge comprises any one of an explosive containing zirconium and potassium perchlorate (For example, it is possible to adopt, as the ignition charge described above, any one of explosive charges of an explosive charge containing zirconium and potassium perchlorate; parag. [0026], lines 1-4), an explosive containing titanium hydride and potassium perchlorate, an explosive containing titanium and potassium perchlorate, an explosive containing aluminum and potassium perchlorate, an explosive containing aluminum and bismuth oxide, an explosive containing aluminum and molybdenum oxide, an explosive containing aluminum and copper oxide, an explosive containing aluminum and iron oxide, or an explosive including a combination of a plurality of the explosives (parag. [0026]), the gas generating agent (30) is configured to be formed to be combusted at a combustion speed lower than a combustion speed of the ignition charge (22) (The velocity of the generation of the gas from the gas generating agent 30 is extremely gentle as compared with the velocity of the generation of the combustion product from the ignition charge 22. In other words, the combustion completion time of the gas generating agent 30 is longer than the combustion completion time of the ignition charge 22; parag. [0077], lines 27-33), and the pressurizing portion is configured to cause the ejection pressure of the substance to reach the first peak pressure with a combustion pressure of the ignition charge (22) by operating the igniter (20) (In the pressure transition in the present invention, the combustion of the ignition charge 22 is started immediately after the application of the electricity to the initiator 20, and thus the pressure suddenly arrives at the first peak pressure value P1max from the state in which the pressure is zero; parag. [0076], lines 5-10), and cause the ejection pressure of the substance to reach the second peak pressure with a combustion pressure of the gas generating agent (30) that is configured to be combusted subsequent to the ignition charge (On the other hand, the combustion product, which is produced by the combustion of the ignition charge 22, flows into the combustion chamber 9, and the gas generating agent 30 arranged therein is combusted thereby. Accordingly, the combustion of the gas generating agent 30 is started. Therefore, the gas generating agent 30 is combusted during the pressure transition based on the first pressurizing mode or immediately after the completion of the first pressurizing mode, and the predetermined gas is produced thereby; parag. [0077], lines 19-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./Examiner, Art Unit 3783     

                                                                                                                                                                                       /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783